                            Case 19-22037-EPK          Doc 89      Filed 02/11/21        Page 1 of 3




             ORDERED in the Southern District of Florida on February 11, 2021.




                                                                         Erik P. Kimball, Judge
                                                                         United States Bankruptcy Court
_____________________________________________________________________________



                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                                     www.flsb.uscourts.gov

           In re:                                                            Case No. 19-22037-EPK
                    LAURA CICETTI                                            Chapter 13
                                                                             W. Palm Beach Division
                           Debtor
                                           /

                                 ORDER GRANTING DEBTOR’S MOTION TO REINSTATE CASE

                    Based upon the record, without opposition, on the consent portion of the Chapter 13 calendar on
            February 9, 2021, in consideration of the Debtor’s motion to reinstate case [ECF#86] filed by Laura
            Cicetti, it is hereby

                    ORDERED as follows:

                   1)      The motion [ECF#86] is granted and this case is REINSTATED. Pursuant to 11
           U.S.C. §362(c)(2)(B), the automatic stay terminated on the date this case was dismissed and was not in effect
           from that date until the entry of this order.

                  2)      The Trustee’s Final Report, if any filed, is deemed withdrawn and the Order
           Discharging Trustee, if entered, is deemed vacated.


                  3)        If not previously filed, any and all documents required to be filed by the debtor(s)
            under 11 U.S.C. §521(a)(1), Bankruptcy Rule 1007, and Local Rule 1007-1 shall be filed no later than
            14 days after entry of this order.


                                                           Page 1 of 3
   LF-66 (rev. 05/10/16)
                        Case 19-22037-EPK            Doc 89      Filed 02/11/21       Page 2 of 3



                 4)     The following checked provision(s) also apply:

                        [ ]     This case was dismissed prior to the conclusion of the meeting of creditors,
                                under 11 U.S.C. §341. A new §341 meeting of creditors
                                and confirmation hearing shall be set and noticed to all parties of record by
                                the Clerk of Court. The notice shall also establish a new deadline to file proofs
                                of claims and deadline to file a motion objecting to discharge under §1328(f) or
                                to file a complaint objecting to dischargeability of certain debts.

                        [ ]     This case was dismissed after the §341 meeting of creditors was concluded
                                but prior to or at the hearing on confirmation. (If applicable) A further §341
                                meeting will be conducted at                                              . A new
                                confirmation hearing is scheduled for                                   ,
                                at                                                                          .m. in
                                courtroom                  at                           .The deadline to file a
                                motion objecting to discharge under §1328(f) or to file a complaint objecting to
                                dischargeability of certain debts, is                                         .
                                The deadline for filing claims (except for governmental units) is
                                                 . Previously filed claims need not be refiled.

                        [ ]     This case was dismissed after the §341 meeting of creditors was conducted and
                                after the expiration of the deadline to file a motion objecting to discharge under
                                §1328(f) or to file a complaint objecting to dischargeability of certain debts and
                                the original deadline to file claims, but prior to or at the hearing on confirmation.
                                No new deadlines shall be reset. (If applicable) A further §341 meeting will be
                                conducted at      . A new confirmation hearing is scheduled for, at a.m. in
                                courtroom at.

                        [X]     This case was dismissed after the §341 meeting of creditors and confirmation
                                hearing and expiration of the deadline to file a motion objecting to discharge
                                under §1328(f) or to file a complaint objecting to dischargeability of certain
                                debts and the original claims bar date. No new §341 meeting, confirmation
                                hearing, or deadlines shall be set, and the case shall proceed in the normal
                                course under the confirmed plan.

                        [ ]     If this box is checked, the following provision applies:

                                As a condition of reinstatement of this case and in order to provide protection
                                of creditors’ vested interests, in the event of conversion to another chapter or
                                dismissal of this reinstated case prior to confirmation, all plan payments held by
                                the Chapter 13 trustee shall be non-refundable and held in trust for the secured
                                creditors as adequate protection, and in trust for priority and administrative
                                creditors. If this case is dismissed or converted, the Trustee shall disburse all
                                funds which were received prior to the order of conversion or dismissal and held
                                in trust. The disbursement shall be on a pro rata basis, less Trustee fees, to the




                                                         Page 2 of 3
LF-66 (rev. 05/10/16)
                          Case 19-22037-EPK             Doc 89    Filed 02/11/21     Page 3 of 3


                                  secured, priority or administrative creditors pursuant to the proposed Chapter 13
                                  Plan which was filed at least one day prior to the last confirmation hearing date.
                                  (see Local Rule 1017-2(F) and Interim Local Rule 1019-1 (E), (F), (G), AND (H)).

                                                            ###


          Submitted by:
          Sean I Koplow, P.A.
          8461 Lake Worth Road #204
          Lake Worth, FL. 33467
          Tel (561) 642-3000
          Fax (561) 425-6061

          Copies to:
          All parties of record by the Clerk of Court




                                                          Page 3 of 3
LF-66 (rev. 05/10/16)
